        Case 4:14-cv-00040-CSM Document 240 Filed 01/06/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Dan Abelmann and the Estate of Leanne      )
Abelmann, as successor-in-interest to      )
Leanne Abelmann, deceased,                 )
                                           )          ORDER
       Plaintiffs and Counterclaim         )
       Defendants,                         )
                                           )
       vs.                                 )
                                           )
SmartLease USA, LLC,                       )
                                           )
               Defendant, Counterclaimant, )
               and Third-Party Plaintiff,  )
                                           )
       vs.                                 )
                                           )
Executive Housing Solutions, LLC; Ray      )
Wurth, Don Gibson, and Richard Church      )
a/k/a Chad Church, d/b/a Executive         )          Case No. 4:14-cv-040
Housing Solutions, LLC; Ray Wurth, Don )
Gibson, Richard Church a/k/a Chad Church, )
                                           )
               Third-Party Defendants.     )


       On January 6, 2021, the court held a status conference with the parties by telephone. Pursuant

to its discussion with the parties, the court ORDERS:

       1.      The final pretrial conference set for June 8, 2021, shall be rescheduled for August 10,

               2021, at 10:30 AM CDT by telephone. To participate, the parties should dial (877)

               810-9415 and enter access code 8992581.

       2.      The jury trial set for June 22, 2021, shall be re-noticed as a bench trial and shall be

               rescheduled for August 16, 2021, at 9:00 AM in Bismarck (Eagle Courtroom). A five

               (5) day trial is anticipated.

       Dated this 6th day of January, 2021.

                                               /s/ Charles S. Miller
                                               Charles S. Miller, Magistrate Judge
                                               United States District Court
